DETAILED ACTION
This office action is responsive to the applicant’s Request for Continued Examination filed 4/13/2022.  The application contains claims 1, 4-7, 11, 14-17, all examined and rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 objected to because of the following informalities:  claim recites “control the the angle” instead of “control the angle”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-7, 11, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. [US 2016/0228091 hereinafter Chiang] in view of Murphy et al. [US 2016/0007965 A1, hereinafter Murphy] further in view of Suzuki et al. [WO 2019/142248, hereinafter Suzuki]

With regard to Claim 1,
	Chiang teach an apparatus, comprising:
a processing device in operative communication with an ultrasound device, the processing device (Fig. 1, Fig. 9A, [006], “medical ultrasound imaging system … computer having at least one processor”) configured to:
display on a touch-sensitive display screen of the processing device (Fig. 1, 104, [0006], “touchscreen display”, [0100]): 
an ultrasound image (Fig. 37-38, [0113], “tracings of objects (such as organs, tissues, etc.) displayed as ultrasound images on the touchscreen display 104 of the medical ultrasound imaging equipment”);
a target region identifier (3708) superimposed on the ultrasound image (Fig. 37-38, [0241], “color coded information 3708, is overlaid on the 2-dimensional image 3710”), the target region identifier having a height, a width, and an angle of two opposite sides of the target region identifier (Fig. 3C-3K, Fig. 37); 
a first icon and a second icon (Fig. 4A-4C); 
use [touch input] based on a second type of touch input different than the first type of touch input, to control the angle of the two opposite sides of the target region identifier independently of the height and the width of the target region identifier; (3708, Fig. 3A shows a variety of gestures to control the ultrasound viewing parameters as shown in Fig. 3B; the gestures change the angles of the ultrasound beamforming and the angle of ultrasound that is shown in the display as references in Fig. 3C-3K, 3I-3J and described in [0102], [0105], [0108]; the view of color coded information 3708 of Fig. 37 about multiple angles can be adjusted using said touch input); and
configure the ultrasound device to collect color Doppler ultrasound data based on a region of the ultrasound image covered by the target region identifier and the angle of the two opposite sides of the target region identifier (3708; Fig. 37; [0241], 'FIG. 37 illustrates a color Doppler mode of operation with a modular ultrasound imaging system in accordance with one embodiment of the invention. The touchscreen display of tablet 3700 displays images obtained by color Doppler mode of operation. A 2-dimensional image window 3706 is used as the base display. The color coded information 3708, is overlaid on the 2-dimensional image 3710 ... Higher frequencies may be generated by rapid flow and can be displayed in lighter colors, while lower frequencies are displayed in darker colors. Flexible frequency controls 3704, and color Doppler scan information 3702, may be displayed on the tablet display 3700”).
Chiang do not explicitly teach use the first icon, based on a first type of touch input, to control the height of the target region identifier independently of the width of the target region identifier and the angle of the two opposite sides of the target region identifier; use the first icon, based on a second type of touch input different than the first type of touch input; use the second icon to control the width of the target region identifier independently of the height of the target region identifier and the angle of the two opposite sides of the target region identifier.
Murphy is in the field of a portable ultrasound interface (Title and Abstract) and teaches a first icon (top line of gate 371) and a second icon (bottom line of gate 371);
use the first icon, based on a first type of touch input, to control the height of the target region identifier independently of the width of the target region identifier and the angle of the two opposite sides of the target region identifier (area within gate 371; Fig. 8; “SIZE THE GATE”, [0107], [0117], 'FIG. 8 illustrates gesture control, of the type discussed above, of portable ultrasound system 100 during the task of blood flow analysis. Ultrasound examinations may include measuring the blood flow in a vessel 361. An operator positions gate 371 on the vessel 361 for which blood flow is to be measured. In order to align the gate 371 with vessel 361, an operator adjusts the position of gate 371, the size of gate 371, and/or the angle of gate 371 … user is also able to adjust position, size, and/or angle simultaneously (e.g., a user performs multiple gestures at the same time)'; [0118], 'A user enters a mode for blood flow analysis. An image of vessel 361 is displayed to the user. The image may be displayed on one or more of main screen 130, touchscreen 120, or touchpad or touchscreen 110'; [0118]-[0119] further describe a variety of gestures that allow for three degrees of freedom in the control; therefore the top and bottom lines of the gate 371 act as icons to adjust the image of the target region of the blood vessel, spreading the icons vertically will adjust the height without modifying the angle and width);
use the first icon, based on a second type of touch input different than the first type of touch input, to control the angle of the two opposite sides of the target region identifier independently of the height and the width of the target region identifier (area within gate 371; Fig. 8; [0107] [0117], 'FIG. 8 illustrates gesture control, of the type discussed above, of portable ultrasound system 100 during the task of blood flow analysis. Ultrasound examinations may include measuring the blood flow in a vessel 361. An operator positions gate 371 on the vessel 361 for which blood flow is to be measured. In order to align the gate 371 with vessel 361, an operator adjusts the position of gate 371, the size of gate 371, and/or the angle of gate 371 … user is also able to adjust position, size, and/or angle simultaneously (e.g., a user performs multiple gestures at the same time)'; [0118], 'A user enters a mode for blood flow analysis. An image of vessel 361 is displayed to the user. The image may be displayed on one or more of main screen 130, touchscreen 120, or touchpad or touchscreen 110'; [0118]-[0119] further describe a variety of gestures that allow for three degrees of freedom in the control; therefore the top and bottom lines of the gate 371 act as icons to adjust the image of the target region of the blood vessel, rotating the icons will adjust the angle without modifying the height and width);
use the second icon to control the width of the target region identifier independently of the height of the target region identifier and the angle of the two opposite sides of the target region identifier (area within gate 371; Fig. 8; [0107], [0117], 'FIG. 8 illustrates gesture control, of the type discussed above, of portable ultrasound system 100 during the task of blood flow analysis. Ultrasound examinations may include measuring the blood flow in a vessel 361. An operator positions gate 371 on the vessel 361 for which blood flow is to be measured. In order to align the gate 371 with vessel 361, an operator adjusts the position of gate 371, the size of gate 371, and/or the angle of gate 371 … user is also able to adjust position, size, and/or angle simultaneously (e.g., a user performs multiple gestures at the same time)'; [0118], 'A user enters a mode for blood flow analysis. An image of vessel 361 is displayed to the user. The image may be displayed on one or more of main screen 130, touchscreen 120, or touchpad or touchscreen 110'; [0118]-[0119] further describe a variety of gestures that allow for three degrees of freedom in the control; therefore the top and bottom lines of the gate 371 act as icons to adjust the image of the target region of the blood vessel, spreading the icons horizontally will adjust the width without modifying the height and angle); and
configure the ultrasound device to collect color Doppler ultrasound data based on a region of the ultrasound image covered by the target region identifier and the angle of the two opposite sides of the target region identifier ([0119]).
Chiang-Murphy are analogous art to the claimed invention because they are from a similar field of endeavor of ultrasound imaging devices. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chiang to include a first and a second icons over a touch screen that accept touch inputs that could be used to modify the target region identifier resulting in resolutions as disclosed by Murphy with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Chiang as described above to provide a simple and easy form of input over Chiang touch screen that allow performing all of the traditional view control in a more efficient way using one more intuitive control device, rather than three (Murphy; [0117]-[0118]).
Chiang-Murphy do not explicitly teach use the first icon independently of the second icon; use the second icon independently of the first icon.
Suzuki teach a first icon and a second icon (Fig. 4, 34C, 34a, 32a, Fig. 5A-5D); use the first icon independently of the second icon to control a [first parameter] independently of [other parameters] (Fig. 4, 34C, Fig. 5D,  P.4, “It has a shape in which four arrow buttons 34a to 34c and one drag button 35 for performing a drag operation are combined”, P.5-6, “When the operator places the pointer of the mouse 14 on the drag button 35 of the fourth icon 32 d and performs a drag operation, the position of the model pattern 31 is moved by the amount of the drag operation in the direction of the drag operation”, “Although the four second icons 32 b are arranged in the example of FIGS. 3 and 4, the number of second icons 32 b may be three or less or five or more”, 4 arrow icon that is associated with two different parameters, wherein each parameter could be controlled independently of the other parameters),
use the first icon independently of the second icon, based on a second type of touch input different than the first type of touch input, to control [second parameter] independently of [other parameters] (Fig. 4, 34C, Fig. 5D,  P.4, “It has a shape in which four arrow buttons 34a to 34c and one drag button 35 for performing a drag operation are combined”, P.5-6, “When the operator places the pointer of the mouse 14 on the drag button 35 of the fourth icon 32 d and performs a drag operation, the position of the model pattern 31 is moved by the amount of the drag operation in the direction of the drag operation”, “Although the four second icons 32 b are arranged in the example of FIGS. 3 and 4, the number of second icons 32 b may be three or less or five or more”, 4 arrow icon that is associated with two different parameters, wherein each parameter could be controlled independently of the other parameters);
use the second icon independently of the first icon to control a t[second parameter] independently of [other parameters] (Fig. 4, 34a, 32a Fig. 5A-5C, P.4, “first icon 32a includes two arrow buttons 34a and 34b facing diagonally outside and inward of the model pattern 31, and a drag button 35 located at the center of the two arrow buttons 34a and 34b”, P.5- “When the operator places the pointer of the mouse 14 on the drag button 35 of the second icon 32 b and performs a drag operation in the outward direction of the bump 33, the bumps 33 of the model pattern 31 are selected according to the operation amount of the drag operation”, 2 arrow icon that is associated with the ability to change a single parameter without changing any other parameter). 
Chiang-Murphy and Suzuki are analogous art to the claimed invention because they are from a similar field of endeavor of allowing the user to control a target area of the displayed content. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chiang-Murphy to include a first and a second icons that could be used independent of each other to modify the target region identifier resulting in resolutions as disclosed by Suzuki with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Chiang-Murphy as described above to provide a simple and easy form of input that allow performing all of the traditional view control using at least one icon for finely adjusting the size and/or position of the model pattern superimposed on the component image on the screen of the display device which will provide the user with a simpler input form that increase the user satisfaction and save the user time and effort (Suzuki, P.1, Paragraph 6).
In other words Chiang-Murphy teach the ability to display target region that include angle, width, height that could be modified by the user, Suzuki modify Chiang-Murphy to associated one icon to control two parameters (i.e. height, angle) and a single icon to control a single parameter (width).

With regard to Claim 4,
	Chiang-Murphy-Suzuki teach the apparatus of claim 1, wherein the processing device is configured, when using the first icon to control the height of the target region identifier (Murphy, Fig. 8 shows the top line of gate 371 which is capable of controlling the height, and can be used to help control the angle, as described in [0118]-[01191], Suzuki, Fig. 3-4, Fig. 5D, using the 4 arrow icon allow the user to control first and second degree of freedom), to:
detect a dragging movement covering a distance in a vertical direction across the touch-sensitive display screen (Murphy, touchscreen 110; Fig. 7-8; [0118] describes pinching fingers to move the top line of gate 371 in a vertical direction, Fig. 4, 34C, Fig. 5D,  P.4, “It has a shape in which four arrow buttons 34a to 34c and one drag button 35 for performing a drag operation are combined”, P.5-6, “When the operator places the pointer of the mouse 14 on the drag button 35 of the fourth icon 32 d and performs a drag operation, the position of the model pattern 31 is moved by the amount of the drag operation in the direction of the drag operation”, “Although the four second icons 32 b are arranged in the example of FIGS. 3 and 4, the number of second icons 32 b may be three or less or five or more”, 4 arrow icon that is associated with two different parameters (degrees off freedom)), wherein the dragging movement begins on or within a threshold distance of the first icon, and change the height of the target region identifier based on the distance in the vertical direction covered by the dragging movement (Murphy, [0118], “The user positions gate 365 by dragging two fingers 365. Gate 371 moves in the direction corresponding to the direction in which the user's fingers move. By dragging two fingers 365 in any direction, a user is able to position gate 371 over vessel 361. A user pinches in or out with two fingers 367 in order to size gate 371. Pinching in (e.g., bringing the two fingers closer together) reduces the distance between the two parallel lines of gate 371. Pinching out (e.g., moving the two fingers further apart) increases the distance between the two parallel lines of gate 371”; [0119]; selecting the top line of gate 371 would be within a threshold distance as broadly defined (e.g. screen display area), and vertical movement of the fingers would change the height, Suzuki, Fig. 4, 34C, Fig. 5D,  P.4, “It has a shape in which four arrow buttons 34a to 34c and one drag button 35 for performing a drag operation are combined”, P.5-6, “When the operator places the pointer of the mouse 14 on the drag button 35 of the fourth icon 32 d and performs a drag operation, the position of the model pattern 31 is moved by the amount of the drag operation in the direction of the drag operation”, “Although the four second icons 32 b are arranged in the example of FIGS. 3 and 4, the number of second icons 32 b may be three or less or five or more”, 4 arrow icon that is associated with two different parameters).

With regard to Claim 5,
Chiang-Murphy-Suzuki teach the apparatus of claim 1, wherein the processing device is configured, when using the first icon to control the angle of the two opposite sides of the target region identifier (Murphy, Fig. 8 shows the top line of gate 371 which is capable of controlling the height, and can be used to help control the angle, as described in [0118]-[0119], Suzuki, Fig. 3-4, Fig. 5D, using the 4 arrow icon allow the user to control first and second degree of freedom), to:
detect a dragging movement covering a distance in a horizontal direction across the touch-sensitive display screen (Murphy, touchscreen 110; Fig. 7 & 8; [0118] describes pinching fingers to move the top line of gate 371 in a vertical and/or horizontal direction), wherein the dragging movement begins on or within the threshold distance of the first icon; and change the angle of the two opposite sides of the target region identifier based on the distance in the horizontal direction covered by the dragging movement (Chiang, Fig. 3C-3G, 3J-3I, [0108], Murphy, [0118], 'The user positions gate 365 by dragging two fingers 365. Gate 371 moves in the direction corresponding to the direction in which the user's fingers move. By dragging two fingers 365 in any direction, a user is able to position gate 371 over vessel 361. A user pinches in or out with two fingers 367 in order to size gate 371. Pinching in (e.g., bringing the two fingers closer together) reduces the distance between the two parallel lines of gate 371. Pinching out (e.g., moving the two fingers further apart) increases the distance between the two parallel lines of gate 371”; [0119]; selecting the top line of gate 371 would be within a threshold distance as broadly defined (e.g. screen display area), and a vector of horizontal movement of the fingers is capable of changing the angle, Suzuki, Fig. 5D). 

With regard to Claim 6,
Chiang-Murphy-Suzuki teach the apparatus of claim 1, wherein the processing device is configured, when using the second icon to control the width of the target region identifier (Murphy, Fig. 8 shows the bottom line of gate 371 which is capable of controlling the width, as described in [0118]-[0119], Suzuki, Fig. 5B), to:
detect a dragging movement covering a distance in a horizontal direction across the touch-sensitive display screen (Murphy, touchscreen 110; Fig. 7 & 8; [0118] describes pinching fingers to move the bottom line of gate 371 in a horizontal direction, Suzuki, Fig. 4, 34a, 32a Fig. 5A-5C, P.4, “first icon 32a includes two arrow buttons 34a and 34b facing diagonally outside and inward of the model pattern 31, and a drag button 35 located at the center of the two arrow buttons 34a and 34b”, P.5- “When the operator places the pointer of the mouse 14 on the drag button 35 of the second icon 32 b and performs a drag operation in the outward direction of the bump 33, the bumps 33 of the model pattern 31 are selected according to the operation amount of the drag operation”, 2 arrow icon that is associated with the ability to change a parameter), wherein the dragging movement begins on or within the threshold distance of the second icon; and change the width of the target region identifier based on the distance in the horizontal direction covered by the dragging movement (Murphy, [0118], “The user positions gate 365 by dragging two fingers 365. Gate 371 moves in the direction corresponding to the direction in which the user's fingers move. By dragging two fingers 365 in any direction, a user is able to position gate 371 over vessel 361. A user pinches in or out with two fingers 367 in order to size gate 371. Pinching in (e.g., bringing the two fingers closer together) reduces the distance between the two parallel lines of gate 371. Pinching out (e.g., moving the two fingers further apart) increases the distance between the two parallel lines of gate 371”; [0119], selecting the bottom line of gate 371 would be within a threshold distance as broadly defined, and a horizontal movement of the fingers is capable of changing the width, Suzuki Fig. 4, 34a, 32a Fig. 5B, P.4, “first icon 32a includes two arrow buttons 34a and 34b facing diagonally outside and inward of the model pattern 31, and a drag button 35 located at the center of the two arrow buttons 34a and 34b”, P.5- “When the operator places the pointer of the mouse 14 on the drag button 35 of the second icon 32 b and performs a drag operation in the outward direction of the bump 33, the bumps 33 of the model pattern 31 are selected according to the operation amount of the drag operation”, 2 arrow icon that is associated with the ability to change a parameter). 



With regard to Claim 7,
Chiang-Murphy-Suzuki teach the apparatus of claim 1, wherein the processing device is further configured to: detect a first dragging movement covering a distance in a vertical direction and/or a distance in a horizontal direction across the touch-sensitive display screen, wherein the dragging movement begins in an interior of the target region identifier, on the target region identifier, or outside but within a threshold distance of the target region identifier; and change a position of the target region identifier based on the distance in the horizontal direction and/or the distance in the vertical direction covered by the dragging movement (Murphy, [0117]-[0118], 'The user positions gate 365 by dragging two fingers 365. Gate 371 moves in the direction corresponding to the direction in which the user's fingers move. By dragging two fingers 365 in any direction, a user is able to position gate 371 over vessel 361. A user pinches in or out with two fingers 367 in order to size gate 371. Pinching in (e.g., bringing the two fingers closer together) reduces the distance between the two parallel lines of gate 371. Pinching out (e.g., moving the two fingers further apart) increases the distance between the two parallel lines of gate 371”; [0119], 'The above described gestures may be performed simultaneously. For example, while dragging two fingers 365 to position gate 371 a user may also be pinching in or out with two fingers 367 to adjust the size of gate 371”; selecting the lines of gate 371 would be within a threshold distance as broadly defined, and a horizontal and/or vertical movement of the fingers is capable of changing the height, width and/or angle of the view depending upon the specific movement being performed, Suzuki, Fig. 4, 34a, 32a Fig. 5B, P.4, “first icon 32a includes two arrow buttons 34a and 34b facing diagonally outside and inward of the model pattern 31, and a drag button 35 located at the center of the two arrow buttons 34a and 34b”, P.5- “When the operator places the pointer of the mouse 14 on the drag button 35 of the second icon 32 b and performs a drag operation in the outward direction of the bump 33, the bumps 33 of the model pattern 31 are selected according to the operation amount of the drag operation”, 2 arrow icon that is associated with the ability to change a parameter).

With regard to Claim 11,
	Claim 11 is similar in scope to claim 1; therefore it is rejected under similar rationale.
With regard to Claim 14,
	Claim 14 is similar in scope to claim 4; therefore it is rejected under similar rationale.
With regard to Claim 15,
	Claim 15 is similar in scope to claim 5; therefore it is rejected under similar rationale.
With regard to Claim 16,
	Claim 16 is similar in scope to claim 6; therefore it is rejected under similar rationale.
With regard to Claim 17,
	Claim 17 is similar in scope to claim 7; therefore it is rejected under similar rationale.
Response to Arguments
Applicant argue that Suzuki fails to teach the ability to control an angle of two opposite sides of the alleged target region identifier, and there is no description in Suzuki of such an adjustment. Additionally, none of the alleged icons of Suzuki are usable to control both a height of the alleged target region identifier and an angle of two opposite sides of the alleged target region identifier. 
Examiner respectfully disagrees, Suzuki is not relied upon to teach the ability to change the target region identifier height or steering angle as Murphy teach the ability to adjust a height and angle of target region identifier See at least  area within gate 371; Fig. 8; ¶107, ¶117, 'FIG. 8 illustrates gesture control, of the type discussed above, of portable ultrasound system 100 during the task of blood flow analysis. Ultrasound examinations may include measuring the blood flow in a vessel 361. An operator positions gate 371 on the vessel 361 for which blood flow is to be measured. In order to align the gate 371 with vessel 361, an operator adjusts the position of gate 371, the size of gate 371, and/or the angle of gate 371 … user is also able to adjust position, size, and/or angle simultaneously (e.g., a user performs multiple gestures at the same time)'; [0118], 'A user enters a mode for blood flow analysis. An image of vessel 361 is displayed to the user. The image may be displayed on one or more of main screen 130, touchscreen 120, or touchpad or touchscreen 110', ¶118-¶119 further describe a variety of gestures that allow for three degrees of freedom in the control; therefore the top and bottom lines of the gate 371 act as icons to adjust the image of the target region of the blood vessel, which can also be displayed on touchscreen 110. Suzuki is relied on to modify Chiang-Murphy to include the ability to associate the height and angle adjustment with two icons and a single icon to adjust width wherein the modification of each parameter is done independently of any other parameter modification. Wherein the first icon is able to modify the height without changing the width or angle. In other words Chiang-Murphy teach the ability to display target region that include angle, width, height that could be modified by the user, Suzuki modify Chiang-Murphy to associated one icon to control two parameters (i.e. height, angle) and a single icon to control a single parameter (width). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argue that Murphy do not teach the ability to use a first icon independently of a second icon. 
Examiner respectfully disagrees, Murphy is relied on to teach the ability to modify height, width, and angle of a region of interest (ROI) independent of each other using icons See at least  area within gate 371; Fig. 8; ¶107, ¶117, 'FIG. 8 illustrates gesture control, of the type discussed above, of portable ultrasound system 100 during the task of blood flow analysis. Ultrasound examinations may include measuring the blood flow in a vessel 361. An operator positions gate 371 on the vessel 361 for which blood flow is to be measured. In order to align the gate 371 with vessel 361, an operator adjusts the position of gate 371, the size of gate 371, and/or the angle of gate 371. Examiner rely on Suzuki to modify Chiang-Murphy to include the ability to associate the height and angle adjustment with two icons and a single icon to adjust width wherein the modification of each parameter is done independently of any other parameter modification. Wherein the first icon is able to modify the height without changing the width or angle. In other words Chiang-Murphy teach the ability to display target region that include angle, width, height that could be modified by the user, Suzuki modify Chiang-Murphy to associated one icon to control two parameters (i.e. height, angle) and a single icon to control a single parameter (width). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argue that Murphy do not teach the ability to control the width independently of the height or the height independently of width as Murphy teach the ability to increase or decrease the distance between two lines.
Examiner respectfully disagrees,
First, Murphy disclose the ability to rotate the two lines that represent the ROI boundaries and the ability to move them to increase or decrease the distance between them as admitted by the applicant. Based on that the two lines will be able to change a single parameter of height or width based on the angle. In other words if the gate lines are horizontal they will impact the Y-axis dimension (i.e. height) of the gate without impacting the X-axes dimension (i.e. width) and when they are vertical they will impact the X-axes dimension (i.e. width) without impacting the Y-axis dimension (i.e. height). As adjusting the height independently of the width require adjusting Y-axis dimension only without any change in the X-axis, and adjusting the width require adjusting or changing the Y-axis dimension, Murphy disclose the ability to adjust height or width independently as required See at least Fig. 8, ¶59, “If the angle is sufficiently vertical, processing circuit 163 may read the input as a vertical drag and adjust the parameters associated with continuous control 205 accordingly”. 
Second, Assuming arguendo that Murphy do not teach the ability to control the width independently of the height or the height independently of width Suzuki modify Chiang-Murphy to include the argued limitation. Suzuki teach the ability to use icon that are able to modify a single parameter at a time without modifying or depending any other parameter. The icons taught by Suzuki and used to modify Chiang-Murphy allow Chiang-Murphy to control a single parameter independently of the other parameters associated with the icons 

Regarding claim 11 applicant argue that it is allowable for similar reason provide related to claim 1. 
Examiner respectfully disagrees, claim 1 is not allowable and claim 11 rejection is maintained for the same reasons provided in response to applicant’s arguments related to claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.   
US Patent Application Publication No. 2019/0043387 filed by Dickie et al. teach the ability to use a touch screen for manipulating a target area over an ultrasound image See Figs. 4A-4D
US Patent Application Publication No.US 2005/0240104 A1 filed by teach the ability to use a touch screen for manipulating a target area over an ultrasound image See Figs. 1A-1B, Fig. 5E-5F the ability to manipulat a target area over an ultrasound image
Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner.  It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABOU EL SEOUD whose telephone number is (303)297-4285. The examiner can normally be reached Monday-Thursday 11:00am-6:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED ABOU EL SEOUD/Primary Examiner, Art Unit 2174